UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-2104


ALEJANDRO HERRERA,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 4, 2015             Decided:   September 17, 2015


Before KEENAN    and   FLOYD,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Emily Anne Radford, Assistant Director, Erica
B. Miles, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alejandro      Herrera,     a   native      and     citizen         of    Mexico,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reconsider the Board’s

order dismissing his appeal from the immigration judge’s order

denying his application for adjustment of status.                          We dismiss

the petition for review.

       Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), “no court shall

have jurisdiction to review any judgment regarding the granting

of   relief   under      section   .   .    .   1255,”    the    section        governing

applications       for   adjustment        of   status.         But   we    do     retain

jurisdiction to review constitutional claims and questions of

law.    8 U.S.C. § 1252(a)(2)(D) (2012).                 “When the Board refuses

to reconsider the discretionary denial of relief under one of

the provisions enumerated in 1252(a)(2)(B)--a decision which is

not subject to review in the first place--the court will not

have jurisdiction to review that same denial merely because it

is dressed as a motion to reconsider.”                    Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006).

       Herrera’s argument that we have jurisdiction to review the

finding that his false testimony was indicative of a lack of

good moral character lacks merit.                The decision to deny Herrera

adjustment of status was clearly a discretionary one, supported

by his false testimony.

                                            2
    The    denial   of    adjustment      of   status    was     a   discretionary

decision, and we are without jurisdiction to review the Board’s

order denying reconsideration of that discretionary decision. *

Jean, 435 F.3d at 481.         Accordingly, we dismiss the petition for

review.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in       the    materials

before    the   court   and    argument    would   not     aid   the       decisional

process.

                                                            PETITION DISMISSED




    *  Because this conclusion is dispositive of the petition for
review, we need not consider the Board’s other reasons for
denying reconsideration.



                                       3